By the Court.

Benning, J.
delivering the opinion.
[1.] Was the affidavit sufficient ? The Court below held ■that it was not.
*580The language of the Judiciary Act is, “ such plaintiff shall make affidavit” “ of the amount claimed by him.” (Cobb's Dig. 477.)
Another and subsequent Act declares, that “ it shall and may be lawful for any agent, Attorney in fact or at law, to hold to bail in all civil cases, and under the same rules and restrictions as are pointed out in the before recited Acts on that subject. {Id. 482.)
One of these “ before recited Acts” is the Statute first quoted.
The language of the affidavit follows the language of the Statute almost literally — as literally, perhaps, as the language of the affidavit of an agent could.
Why, then, is not the affidavit good ? Because, as it is said, the affidavit is too absolute for an agent or Attorney to be able to take. But the Attorney did take it, and it turns out to be a true affidavit; for the principal has, by his suit, shown that he did claim of the defendant the amount mentioned in the affidavit.
We think that the affidavit was sufficient; and therefore, we reverse the judgment of the Court below. (See 9 Ga. R. 610.)